Citation Nr: 9905208	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-11 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fungus disease of 
the lungs.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a seizure 
disorder, manifested by periods of unconsciousness.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from May 1973 to June 
1976.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Columbia 
Regional Office (RO) October 1996 rating decision which 
denied service connection for fungus disease of the lungs and 
declined to reopen the claims of service connection for a 
seizure disorder, manifested by periods of unconsciousness, 
and bilateral hearing loss.

Appellate consideration of entitlement to service connection 
for fungus disease of the lungs and whether new and material 
evidence has been submitted to reopen the claim of service 
connection for a seizure disorder, manifested by periods of 
unconsciousness, is held in abeyance pending completion of 
the development requested in the remand below.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
by April 1978 RO rating decision; the veteran was notified of 
that decision and her appeal rights, but she failed to file a 
timely notice of disagreement therewith.

2.  Evidence submitted in support of her application to 
reopen a claim of service connection for bilateral hearing 
loss since the April 1978 RO rating decision is new, relevant 
and probative of the issue at hand.  

3.  Her right ear hearing was normal on service entrance, but 
hearing loss was shown in that ear on service separation; the 
evidence demonstrates that the veteran's current right ear 
sensorineural hearing loss originated on active service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1978 RO rating 
decision denying service connection for bilateral hearing 
loss is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998).

2.  The veteran's right ear hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for bilateral hearing loss was denied by 
April 1978 RO rating decision, finding that the evidence did 
not demonstrate that the claimed hearing loss was of service 
origin.  An appeal from that decision was not filed within 
one year of notification thereof by letter dated April 26, 
1978.  Thus, the April 1978 rating decision became final; it 
is not subject to revision on the same factual basis, and may 
only be reopened on submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
3.156(a); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Evidence is new and material if it was not previously 
submitted to agency decision makers and bears directly and 
substantially on the specific matter under consideration; it 
is neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that the U.S. Court of Veterans Appeals (Court) erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Colvin, the Court determined with respect to the 
nature of the evidence which would justify reopening of a 
claim on the basis of new and material evidence that there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome.  Id., 
1 Vet. App. at 174.  Instead, in light of Hodge, the Board 
will analyze the evidence submitted in this case according to 
the language of 38 C.F.R. § 3.156(a).

Evidence considered by the RO in April 1978 consisted of the 
veteran's service medical records.  In pertinent part, such 
records reveal normal hearing in the right ear and slightly 
diminished hearing acuity at 500 Hertz in the left ear on 
service entrance medical examination in April 1973.  On 
service separation medical examination in June 1976, auditory 
thresholds at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 
65, 75, 65, 75, and 75 decibels, respectively, in the right 
ear; left ear hearing acuity in the aforementioned 
frequencies was normal.  On examination, right ear hearing 
loss was diagnosed.

On VA medical examination of the nose, ears, and throat in 
November 1977, the veteran indicated that she experienced 
hearing loss, worse in the right ear.  The clinical 
impression was that she had a history of hearing loss in the 
right ear.  A review of the examination report does not 
reveal whether auditory acuity was measured in conjunction 
with the examination.

Evidence submitted since the April 1978 RO rating decision 
consists of medical records of VA hospitalization (due to 
unrelated illness) from June to July 1996 showing, in 
pertinent part, that a review of systems was significant for 
complaints of decreased hearing.

VA outpatient treatment records in December 1996, reveal a 
report of a gradual decrease in right ear hearing acuity 
since 1976.  On examination, auditory thresholds, in the 
right ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 
110 decibels at 500 Hertz, and 110+ decibels in the remaining 
frequencies; left ear thresholds in the aforementioned 
frequencies were 15, 20, 15, 25, and 40 decibels, 
respectively.  Severe to profound sensorineural hearing loss 
in the right ear, mild loss at 4,000 Hertz in the left ear, 
and "negative rollover effect AS (left ear)" were 
diagnosed.

At a Board hearing in December 1998, the veteran testified 
that her current bilateral hearing loss developed as a result 
of prolonged and excessive noise exposure during active 
service.  She testified that although her military 
occupational specialty did not directly involve duties in a 
high noise environment, she served in the capacity of a 
personnel specialist at a naval shipping yard, where she was 
in fact exposed to noise from machinery and whistles.  She 
indicated that she experienced a gradual decline in her 
ability to hear since active service and, since approximately 
1996, was wearing a hearing aid in both ears.

Based on the foregoing, the Board finds that evidence 
submitted since the April 1978 RO rating decision is new, 
relevant and probative of the issue at hand, and the claim of 
service connection for bilateral hearing loss is thus 
reopened.  In particular, the newly submitted clinical 
evidence shows medical treatment associated with a decreased 
hearing acuity and a recent diagnosis of sensorineural 
hearing loss (on VA audiologic evaluation in December 1996).  
Moreover, the veteran's credible testimony at the December 
1998 hearing indicates that she experienced a gradual decline 
in her ability to hear since the time she initially noticed a 
hearing impairment in service.  Thus, the newly submitted 
evidence is new, material and probative of the issue at hand, 
and must be considered in order to fairly decide the merits 
of her claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be 
allowed on a presumptive basis for certain disabilities such 
as organic diseases of the nervous system (sensorineural 
hearing loss), if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
However, service connection may be granted for a post-service 
initial diagnosis of a disease that is established as having 
been incurred in service.  38 C.F.R. § 3.303(d) (1998).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  
Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold level 
in any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 
Hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  

The Court, in Hensley, 5 Vet. App. at 160, indicated that 
§ 3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service.  As stated by 
the Court, "[i]f evidence should sufficiently demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability, it would 
follow that the veteran incurred an injury in service."  Id. 
at 160, citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The veteran's service medical records reveal that her right 
ear hearing acuity was normal at the time of service 
entrance, but hearing loss was documented and diagnosed on 
service separation examination.  On VA medical examination in 
November 1977, right ear hearing loss was diagnosed.  
Although there appears to be a lengthy gap in the clinical 
evidence documenting the presence of right ear hearing loss, 
from the time of the November 1977 medical examination and 
December 1996 treatment and diagnosis of profound 
sensorineural hearing loss, the available evidence does not 
indicate that the veteran's current right ear hearing loss is 
related to post-service causes; the veteran's credible and 
uncontradicted testimony suggests that she initially noticed 
impaired hearing in that ear prior to separation from 
service.  The Board specifically notes that, at the time of 
the 1976 service separation medical examination, right ear 
hearing loss was in fact shown by audiometry at that time.  
Thus, the Board finds that her current right ear hearing loss 
is likely to have developed during active naval service.


ORDER

New and material evidence has been submitted in support of 
the claim of service connection for bilateral hearing loss, 
and the claim is reopened.

Service connection for right ear hearing loss is granted.


REMAND

As discussed above, service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service, Watson, 4 Vet. App. at 314, and 
may be granted for a post-service initial diagnosis of a 
disease that is established as having been incurred in 
service.  38 C.F.R. § 3.303(d).

Although the veteran's hearing acuity in the left ear was 
normal at separation from service, it was slightly decreased 
3 years earlier, on service entrance medical examination in 
April 1973; mild sensorineural hearing loss at 4,000 Hertz in 
that ear appears to have been diagnosed during VA treatment 
in December 1996.  In view of the conclusion that the 
veteran's right ear sensorineural hearing loss developed as a 
result of noise exposure in service, and there is a current 
medical diagnosis of sensorineural hearing loss in both ears, 
the Board is of the opinion that a VA audiological 
examination should be performed to determine the nature and 
etiology of the veteran's current left ear hearing loss, as 
requested below.  See Suttmann v. Brown, 5 Vet. App. 127, 137 
(1993).

With regard to the veteran's claim of service connection for 
fungus disease of the lungs, her service medical records 
reveal intermittent treatment associated with pulmonary and 
respiratory symptomatology.  October 1974 X-ray study of the 
chest revealed a left hilar mass, consistent with a dilated 
main pulmonary artery and left pulmonary artery branches; it 
was suspected that pulmonic stenosis was present.  In 
December 1974, she underwent exploratory left thoracotomy and 
biopsy of the left hilar mass; post-operatively, caseating 
granuloma of left hilum was diagnosed.  The Board notes that, 
by April 1978 RO rating decision, service connection was 
granted for residuals of exploratory thoracotomy with 
excision of hilar mass, and it was assigned a noncompensable 
rating.

At her December 1998 hearing, the veteran testified that, 
following the lung biopsy in service, she was informed by a 
physician that her lungs were infected by "some parasites" 
for which there was no known treatment.  She did not remember 
the clinical name of her disease, but was reportedly informed 
that its non-clinical name was "Bali fever."  She testified 
that she received intermittent treatment associated with 
pulmonary symptomatology after service, and the same 
disease/infection that was reportedly diagnosed in service 
was again shown by chest X-ray study during medical treatment 
at VA Medical Center (MC) in Columbia within the past 5 
years.  The Board notes that there is no record of any such 
clinical reports at this time, and finds that pursuant to 
Bell v. Derwinski, 2 Vet. App. 611 (1992), records of VA 
medical treatment are deemed constructively of record in 
proceedings before the Board, and must be obtained.  

With regard to the veteran's application to reopen her claim 
of service connection for a seizure disorder, manifested by 
periods of unconsciousness, entitlement to service connection 
for that disability was initially denied by April 1978 RO 
rating decision.  She was notified of that decision and her 
appeal rights, and voiced no timely disagreement therewith.  
Thus, that decision became final, it is not subject to 
revision on the same factual basis, and may only be reopened 
on submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156; see Evans, 
9 Vet. App. 273.  

As discussed above, the test with respect to the nature of 
the evidence which would justify reopening of a claim on the 
basis of new and material evidence, articulated in Colvin, 1 
Vet. App. 171, was overruled by the U.S. Court of Appeals for 
the Federal Circuit in Hodge, 155 F.3d 1356.  In light of 
Hodge, the RO should readjudicate the veteran's application 
to reopen her claim of service connection for a seizure 
disorder, manifested by periods of unconsciousness, according 
to the standard articulated in 38 C.F.R. § 3.156(a).

In view of the foregoing and to ensure full compliance with 
due process requirements, the claims of service connection 
for a seizure disorder, fungus disease of the lungs, and left 
ear hearing loss are REMANDED for the following action:

1.  The RO should review the veteran's 
claim of service connection for a 
seizure disorder, manifested by periods 
of unconsciousness, in light of its 
April 1978 denial of that claim, 
determining whether new and material 
evidence has been submitted to reopen 
the claim, in accordance with applicable 
law and regulations.  38 U.S.C.A. 
§§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
3.156, 20.1103 (1998); Hodge, 155 F.3d 
1356; Evans, 9 Vet. App. 273.

2.  The veteran should be requested to 
identify all sources of treatment 
associated with her left ear hearing 
loss and lung disability since service.  
After any necessary information and/or 
authorization is obtained from the 
veteran, copies of such records, VA or 
private, inpatient or outpatient, not 
already of record, should be obtained by 
the RO and added to the claims folder, 
in particular all clinical treatment 
records from the VAMC in Columbia.  All 
attempts to secure such records must be 
documented in the record.

3.  The veteran should be afforded a VA 
audiological examination to determine 
the nature and etiology of her current 
left ear hearing loss.  All indicated 
testing should be conducted.  The claims 
folder, including a copy of this remand, 
must be made available to the examiner 
for review in conjunction with the 
examination; the examination report must 
reflect the examiner's review of the 
pertinent evidence of record.  The 
examiner should be requested to provide 
an opinion on the etiology of any left 
ear hearing loss found on examination.  
If the etiology of her left ear hearing 
loss cannot be determined, the examiner 
should so state for the record, and any 
opinion expressed must be accompanied by 
complete rationale.

4.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

Thereafter, if the benefits sought on appeal are not granted, 
the veteran and her representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

